Citation Nr: 0403770	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease as a 
result of asbestos exposure.  

2.  Entitlement to service connection for moderate pulmonary 
restrictive and severe small airways obstruction as a result 
of asbestos exposure.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
December 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2004, the veteran submitted VA Form 21-22 
appointing the State (Georgia) Department of Veterans Service 
(SDVS) as his representative, thereby, revoking Disabled 
Veterans of America as his prior representative.  An 
appropriate designation of a new representative will 
automatically revoke any prior designation of representation.  
38 C.F.R. § 20.607 (2003).  Therefore, the Board recognizes 
SDVS as the veteran's newly appointed representative.  

The Boards notes that the veteran has submitted additional 
evidence in his case after it had been transferred to the 
Board.  The veteran waived his right to have the RO 
consideration of this evidence prior to Board consideration.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002).  Certain diseases, including 
cardiovascular disorders, may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002; 38 C.F.R. 
§§ 3.307, 3.309 (2003)

Service medical records are negative for complaints or 
findings pertaining to a respiratory or heart disorder.  

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).  Radiographic changes indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum. M21-1, 
Part VI, 7.21(a)(1) (October 3, 1997). The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease. M21-1, Part VI, 7.21(c) 
(October 3, 1997). Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b)(1) (October 3, 1997).  However, this list of 
high-risk occupations is not exclusive.  Noted is that the 
latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

The veteran asserts that he developed a heart disorder and 
pulmonary restrictive and small airways obstruction as a 
result of exposure to asbestos during service.  Specifically, 
he maintains and service personnel records confirm that his 
military occupational specialty (MOS) was a communications 
machine repairman and that he maintained and repaired 
teletype and cryptographic machines.  The veteran asserts 
that the machines contained asbestos.  As noted above, the 
veteran has submitted information showing that many 
communications machines were made with asbestos type 
material.  

In addition, the record includes a statement from V.W., a 
fellow servicemen, dated in February 2002.  V.W. stated that 
he served with the veteran in the teletype and crypto 
maintenance shop and as an off duty janitor cleaning the base 
service recreation center while stationed at the Homestead 
AFB in Florida.  V.W. indicated that the parts that they 
worked with consisted of asbestos fiber gear, asbestos fiber 
friction washers, asbestos motor brush holders and that the 
wires made of asbestos.  While stationed at the U.S. Air 
Station, High Wycombe, England, V.W. stated that an 
underground chamber in the main hallway contained asbestos 
pipes.  

Based upon the evidence submitted by the veteran, his and his 
fellow serviceman's lay testimony, the veteran's service 
personnel record, and by the application of reasonable doubt 
in favor of the veteran, the Board concedes that he was 
likely exposed to asbestos in service.  

Post-service medical records show that the veteran was 
exposed to asbestos after service.  Private medical records 
dated in May 1986 reflect that a tire company employed the 
veteran for 17 years and that during that period he was 
exposed to thermal insulation and other asbestos-containing 
products.  The veteran developed shortness of breath on 
exertion and pulmonary function tests showed severe small 
airways obstructive and moderate restrictive pulmonary 
defects.  It was noted that radiologic studies were 
consistent with bilateral pulmonary asbestosis and pleural 
related changes.  The doctor diagnosed the veteran as having 
bilateral interstitial changes on both lower lung fields with 
pleural plagues, probably due to asbestos exposure and severe 
small airways obstructive and moderate restrictive pulmonary 
defects (due to the above).  The examiner opined the 
bilateral interstitial changes on both lower lung fields with 
pleural plagues were probably related to his occupational 
exposure to asbestos.  Studies of the respiratory system 
dated in October 1999 reflect diagnoses consisting of 
obstructive airway disease, and X-rays of the veteran's chest 
dated in November 1999 revealed bilateral chronic 
interstitial and emphysematous lung changes.  The medical 
record does not include a medical opinion commenting on a 
possible nexus between the veteran's in-service and post-
service exposure to asbestos and his current diagnoses.  

The record also reflects that the veteran developed a heart 
disorder beginning in 1996.  Diagnoses include coronary 
atherosclerotic heart disease.   

Given the state of the record, the Board is of the view that 
further development is warranted in this matter as indicated 
below.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted. 

2.  The RO should also inquire as to 
whether there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims files and which show evaluation or 
treatment for heart disease or pulmonary 
restrictive and severe small airways 
obstruction disorders as related to 
exposure to asbestos. After securing any 
necessary releases, the RO should attempt 
to obtain all identified treatment 
records.  Any medical records that are 
obtained and that are not already on file 
should be associated with the claims 
folders.  

3.  Thereafter, the RO should provide the 
veteran the following VA examinations.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report(s) should specifically state that 
such a review was conducted.  

a.  A cardiovascular examination to 
determine the nature and etiology of the 
veteran's heart disease.  After reviewing 
the veteran's file including the May 1986 
private medical report and opinion (of 
Dr. Clara V. Gelbard), the examiner 
should provide an opinion as the etiology 
of the veteran's disorders by stating 
whether: it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any heart 
disorder is attributable to in-service 
and post-service exposure to asbestos.  

b.  A pulmonary examination to determine 
that nature and extent of any pulmonary 
diseases found to be present, including 
moderate pulmonary restrictive and severe 
small airways obstruction.  All necessary 
studies should be conducted.  After 
reviewing the veteran's file including 
the May 1986 private medical report and 
opinion (of Dr. Clara V. Gelbard), the 
examiner should provide an opinion as the 
etiology of the veteran's disorders.  The 
examiner should comment on the following:  
is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that asbestos related lung disease, 
including moderate pulmonary restrictive 
and severe small airways obstruction, is 
attributable to in service and post 
service exposure to asbestos.  

A complete rationale should be provided 
for all opinions expressed.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for a heart disease and moderate 
pulmonary and restrictive and small 
airways obstruction as a result of 
exposure to asbestos, with consideration 
of the noted newly submitted evidence.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




